United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, New York City, NY,
Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 15-1863
Issued: January 20, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On September 15, 2015 appellant, through counsel, filed a timely appeal from a June 3,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). The appeal
was docketed as No. 15-1863.1
This case has previously been before the Board. In a July 10, 2014 order, the Board
found the case not in posture for decision because the record submitted included a DVD
purported to cover appellant’s work area from 10:00 a.m. to 12:30 p.m. on September 18, 2012,
1

On September 22, 2012 appellant, a transportation security officer, filed a traumatic injury claim alleging that at
11:30 a.m. on September 18, 2012 he sprained a trapezoid muscle lifting a stack of bins. On the claim form an
employing establishment supervisor indicated that a surveillance video was reviewed covering the time period 10:00
a.m. to 12:30 p.m. on the day in question, and that the injury described was not seen. Appellant left work at 12:30
p.m. On November 7, 2012 OWCP accepted that on September 18, 2012 he sustained sprain of the back, thoracic
region, and sprain of shoulder and upper arm, rotator cuff. In a June 3, 2013 decision, that incorporated an April 8,
2013 notice of proposed rescission, OWCP rescinded acceptance of appellant’s claim, based on evidence submitted
by the employing establishment. This included a surveillance digital video disc (DVD) that it had reviewed.
Following a July 16, 2013 hearing, by decision dated September 30, 2013, an OWCP hearing representative
affirmed the June 13, 2013 decision. She also affirmed a March 18, 2013 decision denying three recurrence claims.

the date of injury. The DVD forwarded to the Board with the case record was not readable.2
The Board found that, in light of OWCP’s reliance on the surveillance DVD as evidence to
rescind acceptance of the claim,3 the case was not in posture for decision as the record before the
Board was incomplete. The Board remanded the case to OWCP to furnish a readable DVD and
for further reconstruction and assemblage deemed necessary, to be followed by an appropriate de
novo decision.4
Following remand, on August 13, 2014 OWCP asked the employing establishment to
provide a readable DVD. In an August 21, 2014 decision, it rescinded acceptance of appellant’s
claim. Appellant, through counsel, timely requested a hearing. On March 9 and 17, 2015
OWCP telephoned the employing establishment requesting that it forward a readable copy of the
DVD. A hearing was held on March 17, 2015. OWCP indicated that it had received a readable
DVD on March 31, 2015. On June 3, 2015 an OWCP hearing representative affirmed the
August 21, 2014 decision.
The Board again finds the case not in posture for decision because the record submitted
to the Board is again incomplete. The DVD provided to the Board is not readable. It was again
examined by the Board’s technical staff who found it to be unreadable. The Board notes that
documentation in the case record accompanying the DVD indicates that the evidence was
received on March 19, 2013. As noted above, a readable DVD was provided to OWCP in
March 2015. It is therefore unclear if the DVD in the case record before the Board at this time is
the original DVD forwarded to OWCP in 2013 or a second DVD forwarded in 2015 and found
readable by OWCP.
In light of OWCP’s reliance on the surveillance DVD as evidence to rescind acceptance
of this claim,5 the Board finds this case is not in posture for decision. The Board, therefore, will
again remand the case to OWCP to furnish a readable DVD6 and for further reconstruction and
assemblage deemed necessary, to be followed by an appropriate de novo decision.

2

The Board’s technical staff reviewed the DVD and found it to be encrypted and unreadable.

3

Supra note 1.

4

Docket No. 14-244 (issued July 10, 2014).

5

Supra note 1.

6

Based on advice from of technical staff, the Board suggests that the DVD be in AVI or MPEG format.

2

IT IS HEREBY ORDERED THAT the June 3, 2015 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: January 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

